DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election by Original Presentation

Newly submitted claims 21-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Original Claims 1-11, drawn to a method of operating a surgical robotic system including a robotic arm configured to position a surgical end-effector with respect to an anatomical location of a patient with subcombination of locking the end-effector and determining deviation from a target trajectory (and lacking the bone tracking subcombination of claim 21), classified in A61B34/30 (surgical robots) and A61B2034/2046 (surgical tracking system).
II. New Claims 21-26, drawn to a method of operating a surgical robotic system including a robotic arm configured to position a surgical end-effector with respect to an anatomical location of a patient with subcombination of bone tracking (and lacking the locking subcombination of claim 1, and lacking the robotic control subcombination of claim 1), classified in A61B34/20 (tracking system) and A61B34/25 (surgical user interfaces).
The inventions are independent or distinct, each from the other because:

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a search burden because different search areas must be considered (e.g. A61B34/25+ user interfaces, A61B34/30+ surgical robots) for each invention. Further, the same prior art is unlikely to apply to each invention and each must be separately construed due to different metes and bounds.
.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Priority


Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Claims 1-11 are therefore awarded the effective filing date of the instant application April 9, 2018.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 7-8, the limitation “wherein the remote sensor system generates the position information based on the tracking device” is not understood because the claim already seems to require the position information based on the tracking device to be generated by the remote sensor system, as in “position information generated using a sensor system…wherein the position information 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0267359 to Hussaini in view of US 7182083 to Yanof.
Regarding Claim 1, Hussaini teaches a method of operating a surgical robotic system including a robotic arm configured to position a surgical end-effector with 
receiving position information generated using a sensor system remote from the robotic arm and remote from the patient (CT scanning device 44 and infrared sensors 130, fig. 1), wherein the position information includes position information relating to a tracking device affixed to the patient (infrared reflector 38, fig. 1) and position information relating to the surgical end-effector (fiducial marker 68, fig. 4), wherein the remote sensor system generates the position information based on the tracking device (monitored respiratory state is measured by the infrared system in step 284, Fig. 18, which corresponds to position information based on a tracking device affixed to the patient; the end effector is registered based on the fiducial marker from the image as in Fig. 10 and subsequent kinematic tracking is used to maintain the registration, par. 0026-0027, 0044, of which corresponds to position information relating to the surgical end-effector);
controlling the robotic arm to move the surgical end-effector to a target trajectory relative to the anatomical location of the patient based on the generated position information (the fiducial marker and patient anatomy is measured by the CT scanner to register the robot and patient into a frame of reference, fig. 16-17; subsequently monitored respiratory state is measured by the infrared system in step 284; steps 282 and 288 the robotic arm moves the end effector to the target position along the target path based on the common frame of reference determined from the position information, fig. 18);

while the position of the surgical end-effector is locked, continuously determining a deviation between an actual trajectory of the surgical end-effector with respect to the anatomical location and a target trajectory of the surgical end-effector with respect to the anatomical location based on the remote sensor system continuously generating the position information based on the tracking device (step 284, fig. 18, par. 0067, the phase deviation of the respiratory cycle represents a mismatch to the target trajectory, when the phases are the same, it is a match to the target trajectory; the patient respiration state is continuously monitored with the infrared system to confirm respiration phase match, par. 0067, it can be seen in Fig. 18, step 284, the loop is continuously made which indicates continuous monitoring of respiratory phase and associated position data, also the loop at step 290 is continuously measuring deviation between tip position and the target as the end effector is moved towards the target).
However, Hussaini does not expressly disclose wherein a user output is generated indicating the deviation, wherein the user output is generated responsive to determining the deviation. Hussaini teaches real-time display of the anatomical image with the end effector displayed, which a practitioner could visibly see the deviation from a target trajectory (par. 0070), but the deviation does not appear to be taught as explicitly emphasized to the user.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the user display of Yanof in the system of Hussaini in order to provide the patient with an intuitive graphical display to assist the patient to match the target trajectory/phase position (Yanof, col. 7, lines 2-5).
Regarding Claims 5-7, Yanof further teaches wherein generating a user output comprises rendering the user output for presentation on a display as a graphic meter updated dynamically while the position of the surgical end-effector is locked (fig. 7a-7c).
Regarding Claim 8, Yanof further teaches generating a user output providing notification of excess deviation responsive to the deviation exceeding a threshold while the position of the surgical end-effector is locked (visual output of the bar graph being outside the target range 99’ as shown in fig. 7a and 7c).
Regarding Claim 9, Hussaini further teaches wherein the surgical end-effector comprises a guide [tube] configured to guide placement of a surgical instrument that is manually inserted through the guide tube (rimmed bore 84, fig. 5).
Regarding Claim 10, Hussaini further teaches wherein determining the deviation comprises determining a pattern of the deviation between the actual trajectory of the surgical end-effector and the target trajectory of the surgical end-effector based on the 
automatically deploying the surgical instrument to effect physical contact with the anatomical location of the patient based on the pattern of the deviation (step 288, fig. 18).
Regarding Claim 11, Hussaini in view of Yanof further teaches wherein determining the deviation comprise determining the deviation dynamically based on a model of movement of the anatomical location relative to the tracking device for a plurality of phases of a breathing cycle (step 284 of Hussaini is phase matching to a breathing cycle/model) such that a first offset of the anatomical location relative to the tracking device is used to determine the target trajectory for a first phase of a breathing cycle and a second offset of the anatomical location relative to the tracking device is used to determine the target trajectory for a second phase of the breathing cycle (the deviation is calculated for all phases in Hussaini, Yanof further illustrates this by giving a tolerance of error, range of 99’ in fig. 7a as high/low offsets), and wherein generating the user output comprises generating the user output dynamically to indicate the deviation based on the model (Yanof, fig. 7a-7c).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0267359 to Hussaini in view of US 7182083 to Yanof, as applied to Claim 1 above, in further view of US 20130172906 to Olson.

In the same field of endeavor with respect to positioning a surgical robot end effector along a target trajectory, Olson teaches the benefits of having a user-activated safety switch to prevent unintended movements of the robot arm. For example, Olson teaches a foot pedal that must be activated by the user to initiate or stop movement of the robotic arm (par. 0133).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include the user-activated safety switch (e.g. foot pedal) of Olson in the system of Hussaini in order to prevent unintended movements of the robot arm.
Regarding Claim 3, Olson further teaches wherein the user input comprises first user input (affirmative input to enable movement, par. 0133), the method further comprising:
after controlling the robotic arm to move to the target trajectory, receiving second user input to lock the position of the surgical end-effector (affirmative input to stop movement, par. 0133);
wherein controlling the robotic arm to lock the position of the surgical end-effector comprises controlling the robotic arm to lock the position of the surgical end-effector responsive to receiving the second user input to lock the position of the surgical end-.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0267359 to Hussaini in view of US 7182083 to Yanof and US 20130172906 to Olson, as applied to claim 3 above, in further view of US 8401620 to Velusamy.
Regarding Claim 4, Hussaini in view of Yanof and Olson teaches controlling the robotic arm to move the surgical end-effector to the target trajectory comprises controlling the robotic arm to move the surgical end-effector to the target trajectory based on first position information generated using the sensor system and a first position of the tracking device (i.e. to register the patient, robot, and images to the same coordinate system as described in claim 1 above).  
However, Hussaini does not teach after generating the user output indicating the deviation, receive third user input to move the surgical end-effector to the target trajectory; and responsive to receiving the third user input, controlling the robotic arm to move the surgical end-effector to the target trajectory relative to the anatomical location of the patient based on second position information generated using the sensor system and a second positon of the tracking device. Instead, Hussaini waits for a respiratory phase match (i.e. deviation of approximately zero) and keeps the robot arm fixed at the same position.
Velusamy teaches positioning a robot arm during a respiratory phase match. Similar to Hussaini, a needle biopsy is performed when the respiratory phase is matched to the target trajectory. However, patient movement may have occurred 
As such, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it predictable and obvious to require user input (i.e. the safety switch of Olson) to cause movement of the robotic arm to correct a deviation resulting from patient movement in a final check before performing the needle biopsy procedure, as indicated by Velusamy.

Response to Arguments






Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive.
Regarding the USC 103(a) rejection in light of Hussaini in view of Yanof, Applicant argues the claim 1 limitation “position information relating to the surgical end-effector” cannot be taught by Hussaini’s fiducial marker 68, fig. 4 because the fiducial marker is used once to register the imaged body part (x-ray image) to an optical camera space (as in par. 0044 of Hussaini) and then no longer used for subsequent tracking. However, the claim does not require continuous tracking of position information relating to the surgical end-effector via the remote sensor system (x-ray part). The claim also does not preclude use of x-ray system as being the remote sensor system or the remote sensor system being a combined modality tracking system, as in Hussaini (x-ray and 
Applicant further argues that the matching of breathing cycle in Hussaini is not the same as matching trajectories. Specifically, Applicant argues the claim requires determining the actual location of the body and the end effector, rather than inferring this information from the breathing cycle to make assumptions about where the trajectory may be. This is not found to be persuasive because both the disclosed invention and Hussaini are relying upon an optical tracking system for continuous monitoring to infer the position of a trajectory of an end effector relative to the patient. Monitoring the patient breathing cycle is performed with an optical tracking device to measure an actual position of the patient in the frame of reference in the same manner .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799